- trust trust a b c d internal_revenue_service number release date index number ------------------------------ --------------------------------------- ------------------------------------------------ ----------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-161572-03 date date ----------------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- ----------------------- ------------------------- ------------- ----------------------- ------------------------- this letter responds to a letter dated date and subsequent dear ----------- correspondence submitted on behalf of trust and trust the trusts by their authorized representative requesting rulings under sec_671 of the internal_revenue_code a’s father as initial trustee the terms of trust provide that trust is irrevocable during a’s life the trustee of trust shall pay or apply for the benefit of a’s children and their issue so much of the income or principal of trust as the trustee in the trustee’s sole and absolute discretion shall deem advisable no part of the principal or of the undistributed_income of trust shall be paid to discharge any legal_obligation of a or of the trustee upon a’s death the trust estate shall be divided into the number of equal shares that will provide one share each for each of a’s children who is surviving at the the information submitted states that a created and funded trust naming b a subsequently created trust an irrevocable_trust with an unrelated initial plr-161572-03 time of division and one share for the issue collectively of each of a’s children who died before the time of division but who has issue then surviving if a beneficiary has attained the age of thirty at the time of division that beneficiary’s share shall be distributed outright if not it shall continue to be held as a separate trust trust further provides that any one or more of b or a’s brothers c and d may at any time or from time to time without approval or consent of any person acting in a fiduciary or non- fiduciary capacity acquire any property held in trust at such time by substituting property of equivalent value b c and d may at any time in their sole discretion irrevocably release such power of substitution trustee the terms of trust provide that during a’s life the trustee may pay so much of the net_income or principal in such proportions and amounts as the trustee shall determine to any one or more of a’s living issue no payment shall be made which would relieve a or a’s spouse of any legal_obligation upon a’s death the trust estate shall be divided into such number of separate equal parts as shall provide one part for each child of a who survives a and one part for each child of a who predeceases a leaving issue who survive a each part shall be held as a separate trust trust includes additional provisions for the disposition of the trust estate if a is not survived by any child or the issue of any child a shall have the power solely in a nonfiduciary capacity and without the approval of any person in a fiduciary capacity to reacquire the trust principal by substituting other_property of equivalent value a may waive this power at any time the power shall not be exercisable to the extent that its exercise would reasonably be expected to result in the inclusion of any portion of the trust in a’s gross_estate promissory note issued by trust payable to trust it is represented that the note will be for a term of years at the appropriate long term_applicable_federal_rate for the month in which the note is issued the face value of the note will equal the value of the assets held by trust as valued by a qualified_appraiser trust proposes to transfer all of its assets to trust in exchange for a sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual person other than the grantor is treated as the owner of a portion of a_trust portion of a_trust in respect of which a power_of_administration is exercisable in a sec_675 provides that the grantor shall be treated as the owner of any sec_673 through specify the circumstances under which the grantor or a sec_1_675-1 of the income_tax regulations provides in general that the plr-161572-03 nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value grantor is treated as the owner of any portion of a_trust if under the terms of the trust instrument or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiaries of the trust sec_1_675-1 provides that the circumstances which may cause administrative controls to be considered exercisable primarily for the benefit of the grantor include the existence of certain powers of administration exercisable in a nonfiduciary capacity by any nonadverse_party without the approval or consent of any person in a fiduciary capacity the term powers of administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or a nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration revrul_85_13 1985_1_cb_184 holds that if a grantor is treated as the owner of any portion of an entire trust the grantor is the owner of the trust’s assets for federal_income_tax purposes determine whether the power_of_administration is exercisable in a fiduciary or nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the internal_revenue_service office where the returns are filed therefore we cannot determine at this time whether a will be treated as the owner of trust and trust or any portion thereof under sec_675 provided that the circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity a will be treated as the owner of trust and trust under sec_671 and sec_675 if a is treated as the owner of all of trust and trust then the proposed transfer of the assets of trust to trust in exchange for a promissory note of equal value will be disregarded for federal_income_tax purposes and neither a nor trust will be subject_to federal_income_tax on such transfer the circumstances surrounding the administration of trust and trust will based solely on the facts and representations submitted we conclude except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the transactions described above under any other provision of the code specifically including the gift_tax provisions of sec_2501 and the generation-skipping_transfer_tax provisions of sec_2601 additionally when either trust plr-161572-03 or trust ceases to be treated as a_trust owned by a under sec_671 by reason of a’s death or the waiver or release of any power under sec_675 no opinion is expressed or implied concerning whether the termination of such grantor_trust treatment results in a sale or disposition of any property within the meaning of sec_1001 a change in the basis of any property under sec_1012 or sec_1014 or any deductible administration expense under sec_2053 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust 1's authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
